 Case 1:18-cv-01781-PGG-BCM Document 318 Filed 06/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,

                              Plaintiffs,
                                                        AMENDED ORDER OF
               - against -                               REFERENCE TO A
                                                        MAGISTRATE JUDGE
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,                               18 Civ. 1781 (PGG) (BCM)
                                                         18 Civ. 7692 (PGG) (BCM)
                       Defendants.
____________________________________

CHRISTINA BIFULCO, et al.,

                              Plaintiffs,

                -against-

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:
               The above entitled action is referred to the designated Magistrate Judge
for the following purpose(s):

 X     General Pretrial (includes scheduling,
       discovery, non-dispositive pretrial       ⁯   Consent under 28 U.S.C. § 636(c) for all
                                                     purposes (including trial)
       motions, and settlement)


⁯      Specific Non-Dispositive
       Motion/Dispute:*                          ⁯   Consent under 28 U.S.C. § 636(c) for
                                                     limited purpose (e.g., dispositive
                                                     motion, preliminary injunction)
       ___________________________
                                                     Purpose: ____________________
       If referral is for discovery disputes
       when the District Judge is unavailable,
       the time period of the referral:          ⁯   Habeas Corpus
       ___________________________
                                                 ⁯   Social Security


⁯      Settlement*
                                                 X   Dispositive Motion (i.e., motion
                                                     requiring a Report and
  Case 1:18-cv-01781-PGG-BCM Document 318 Filed 06/08/21 Page 2 of 2



                                                          Recommendation)
 ⁯       Inquest After Default/ Damages
         Hearing                                          Particular Motion:
                                                                   18cv1781 Dkt. Nos. 312, 313
                                                                   18cv7692 Dkt. Nos. 240, 241
                                                          All such motions: ____________
*Do not check if already referred for general pretrial.

Dated: New York, New York
       June 8, 2021
